DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the vertical direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a vertical direction”.
Claim 1 recites “substantially” in line 13 and it is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “the extension lines” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “extension lines”.
Claim 1 recites “the long sides” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “long sides”.
Claim 1 recites “the trailing edge side” in line 17.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a trailing edge side” of “the trailing edge”.
Claim 1 recites “a center” in line 23.  It is unclear if this is a different center as in line 18 of the claim Suggested correction: change to “the center”.
Claim 2 depends off of claim 1, therefore, renders the claim indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20180080468 in view of Kojima et al. US 20140341748.
Regarding claim 1, Kim discloses: 
An air-sending device (Fig 11: 1 and 740), comprising: 
a propeller fan (Fig 5: 1) comprising a shaft portion (121) disposed on a rotation axis (Axis of 121) of the propeller fan, and 
a blade (400) disposed on an outer peripheral side of the shaft portion (400 connected to 210 and 120), and including a leading edge (430) and a trailing edge (450); 
a fan motor (740) that drives the propeller fan (740 drives 1 through 741), and 
a support element (730) that includes a motor fixing portion (Portion that 740 attaches to on 740; as seen in the clip below) to which the fan motor is fixed, and 
a support portion that supports the motor fixing portion (Portion of 730 that supports the motor mount to the frame; as seen in the clip below), 
the motor fixing portion of the support element having a rectangular frame shape (730 is rectangular) extending in the vertical direction (730 in a vertical direction), 
the support portion of the support element including two upper support portions (Two upper arms; as seen in the clip below), extending upward from the motor fixing portion in parallel (Two upper arms are parallel), and 
two lower support portions (Two lower arms; as seen in the clip below), extending downward from the motor fixing portion in parallel (Two lower arms are parallel), 
the upper support portions and the lower support portions being substantially arranged on the extension lines of the long sides of the motor fixing portion (seen in the clip below), 
wherein the blade includes a negative pressure surface (420) in which a plurality of recesses (460) are formed, and 
the plurality of recesses include a first recess (Outer 460 that is towards 450) and a second recess (Inner 460 that is towards 430) disposed on the trailing edge side than the first recess in a circumferential direction about the rotation axis as a center (Center of 121), and 
wherein, when viewed in a direction parallel to the rotation axis, the plurality of recesses are formed only in an inner peripheral side of a minimum circle (Circle that is around 460) that surrounds the motor fixing portion about the rotation axis as a center (Fig 5 and 11: recess are formed on an inner circle of the blade 400 and surround the motor 740).
However, Kim is silent as to: 
wherein the first recess has a depth larger than a depth of the second recess.
From the same field of endeavor, Kojima teaches: 
a first recess (Fig 8: 77) and a second recess (74)
wherein the first recess has a depth larger than a depth of the second recess (Depth of the recess decrease from 77 to 74 from the front rib to the rear rib).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kojima’s teaching of the recesses towards the leading edge having a larger depth than that of the recesses towards the trailing edge of the blade to allow for a better manufacture and to minimize molding failure of the blade by creating the thinned out part (Par 9).

    PNG
    media_image1.png
    556
    422
    media_image1.png
    Greyscale


Regarding claim 2, Kim discloses: 
A refrigeration cycle device (Fig 11; Par 101-107: 700), comprising the air-sending device (1 and 740).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745